ATTORNEY GRIEVANCE COMMISSION * IN THE

0F MARYLAND COURT OF APPEALS
* OF MARYLAND
Petitioner,
* Misc. Docket AG No. 59
vi:
* September Term, 2014

LEONARD S. BLONDES

Respondent.
ORDER

Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein pursuant
to Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in
violation of Rules 1.15 and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct, it is
this 1;; day of _ November .2014,

ORDERED, that Respondent, Leonard S. Blondes., be and he is hereby disbarred from
the practice of law in the State of Maryland, such disbarment to become effective sixty (60) days
from the date of this Order; and it is further

ORDERED, that the sixty (60) days prior to effective date of the disbarment shall be used
by Leonard S. Blondes exclusively to conclude ongoing client matters and to take steps
necessary to protect the interest of his clients; and it is further

ORDERED, that sixty (60) days from the date of entry of this Order, the Clerk of this
Court shall remove the name of Leonard S. Blondes from the register of attorneys in the Court
and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all

clerks of all judicial tribunals in this State in accordance with Maryland Rule l6-772(d).

/s/ Glenn T. Harrell_ Jr.

“.mmH: mom-"um  ..._‘.,

Senior Judge